         Case 2:17-cv-02001-SB          Document 45       Filed 06/08/20      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 DEAN JAMES SANDERS,                                  Case No. 2:17-cv-2001-SB

                Petitioner,                           ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATION
        v.

 BRAD CAIN, Superintendent, Snake River
 Correctional Institution,

                Respondent.



Michael H. Simon, District Judge.

       U.S. Magistrate Judge Stacie Beckerman issued Findings and Recommendation in this

case on May 22, 2020. ECF 43. Judge Beckerman recommended that the Court deny Sanders’

habeas petition and issue a certificate of appealability on Sanders’ ineffective assistance of

counsel (“IAC”) claim. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).


PAGE 1 – ORDER
         Case 2:17-cv-02001-SB          Document 45       Filed 06/08/20     Page 2 of 2




       In addition, for those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review. See Thomas

v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”). Although in the absence of objections no review is required, the

Act “does not preclude further review by the district judge[] sua sponte . . . under a de novo or

any other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Beckerman’s Findings and Recommendation for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Magistrate Judge Beckerman’s Findings and Recommendation, ECF 43. Sanders’ petition for

writ of habeas corpus (ECF 1) is DENIED, and the Court issues a certificate of appealability

only for Sanders’ claim of ineffective assistance of counsel.

       IT IS SO ORDERED.

       DATED this 8th day of June, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
